DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an omnidirectional all-inorganic heterojunction photovoltaic cell that receives light across all angles of incidence”. However, nowhere does the specification disclose such a feature. The published instant specification has only disclosed in paragraph [0068] “advanced light management which is omnidirectional…for light striking at both normal and oblique angles of incidence”, paragraph [0069] that “light trapping scheme…it offers broadband polarization independent reflection characteristics for light striking for normal and oblique angles of incidence”, paragraph [0018] that “the novel method of capturing light in a photovoltaic cell in an omnidirectional and polarization-independent way”, and paragraph [0067] that “the present invention includes a leaf inspired biomimetic light trapping scheme for ultrathin flexible solar cells…the light trapping scheme is all-dielectric lossless hierarchical in nature, omnidirectional and polarization independent”, such that nowhere does the instant specification disclose the photovoltaic cell to be omnidirectional and receives light across all angles. The instant specification has only disclosed the light trapping scheme to be omnidirectional. 
Claim 1 recites “subsequent to the incident light being captured by at least one of the plurality of nonmetallic all-dielectric silica nanospheres, the incident light is configured to strike an internal surface of at least one of the plurality of nonmetallic all-dielectric silica nanosphere at an angle of at least 43o, whereby the incident light travels on the inner edges of the internal surface of at least one of the plurality of nonmetallic all-dielectric silica nanosphere, thereby supporting a total internal reflection for all standard angles and oblique angles of incident light” in the fifth clause. However, nowhere does the instant specification disclose “a total internal reflection for all standard angles and oblique angles of incident light”, such that it appears to describe all angles of incident light would be totally reflected by this light trapping scheme, which is impossible to have a 100% light trapping configuration with this disclosed structure due to the laws of physics based on the refractive index of the materials and its geometric shape. Additionally, as set forth below, it is unclear what “standard angles” encompass without any further guidance or details from the applicant. Indeed, the instant specification discloses in paragraph [0081] that “light gets confined within the nanoparticle due to its spherical geometry”. Paragraph [0081] further states “[t]hese conditions for total internal reflection are not only supported for normal angle of incident light but also for oblique angles” and makes no mentioning of “standard angles” or even “all standard angles and oblique angles of incident light” as claimed. It appears that paragraphs [0068] and [0069] further state “light striking at both normal and oblique angles of incidence”, such that the instant specification has only disclosed light being reflected if it is an angle that is normal or oblique to the striking surface and makes no mentioning of all angles of incident light, which is what the claim appears to be describing. It is noted that a “normal angle” commonly understood geometrically is equivalent to a ninety degree angle or at an angle perpendicular to a surface. It is not immediately clear if applicant intends to use “standard” to mean “normal”, where there is only a “standard position” for an angle known in trigonometry that is defined as an angle with its vertex at the origin on the coordinate plane, which is unrelated to the description of incident light used by applicant throughout the application. 
Additionally, nowhere does the instant specification disclose “incident light travels on the inner edges of the internal surface of at least one of the plurality of nonmetallic all dielectric silica nanospheres” as claimed. The instant specification has only disclosed in paragraph [0081] that “light to travel close to the inner edges of the sphere due to total internal reflections at the silica/air interface” and makes no mentioning of the internal surface. It is understood by one of ordinary skill in the art that the silica/air interface would not be an “internal surface” of the nanospheres but rather the exterior surface.
Claim 1 further states “the second optically tuned layer is adapted to receive the incident light from at least one of the plurality of nonmetallic all-dielectric silica nanospheres and scatter the incident light in a forward direction toward the omnidirectional all inorganic heterojunction photovoltaic cell”. However, nowhere does the instant specification disclose such a feature. The instant specification has only disclosed the second optically tuned layer receiving the reflected light from total internal reflection within the first optically tuned layer as shown in Figure 1C and does not disclose the second optically tuned layer receiving the incident light. It is noted that the incident light is referring to the light that initially strikes the first optically tuned layer and should not be used to describe any reflected or modified light customarily used by one of ordinary skill in the art.
Claim 7 recites “the omnidirectional all-inorganic heterojunction photovoltaic cell comprises a silicone substrate…the graphene bilayer being disposed on top of the silicone substrate”. However, nowhere does the instant specification disclose the photovoltaic cell to comprise a silicone substrate. The instant specification has only disclosed in paragraph [0016] that the photovoltaic cell includes a graphene-silicon solar cell with a graphene bilayer disposed on top of a silicon substrate and a layer of aluminum oxide that passivates a planar surface of the silicon substrate. It is noted that silicone and silicon are not the same material despite the fact both contain the element “silicon”. The limitation has been interpreted to be directed to a silicon substrate as previously recited and recited in the specification.
Therefore, the claims fail to comply with the written description requirement.
Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Analysis:  [Note MPEP 2164.01(a)]
(A)  Breadth of claims:
The claim is directed to “the planar surface of the silicon substrate is passivated by the layer of aluminum oxide…the omnidirectional all-inorganic heterojunction photovoltaic cell is devoid of recombination centers, thereby increasing an open circuit voltage”.
(B) The nature of the invention:
The invention is a synergistic lossless light trapping scheme for solar energy capture in a photovoltaic cell.
(C) The state of the prior art:
Given the state of the prior art, the claimed planar surface of the silicon substrate that is passivated by the layer of aluminum oxide such that the photovoltaic cell is devoid of recombination centers requires a more detailed disclosure by the applicant in order to enable one skilled in the art to produce the photovoltaic cell. 
 (D) The level of one of ordinary skill:
One of ordinary skill in this art is considered to be a scientist or other highly educated and trained practitioner, skilled in the methods of photovoltaic design and processes, with knowledge of photovoltaic devices comprising a layer of aluminum oxide that passivates the planar surface of a silicon substrate, and familiar with parameters that affect the formation and performance of such devices.
(E) The level of predictability in the art:
The level of predictability in the art is considered to be low, inasmuch as there are numerous variables known to affect the manufacturing and performance of such photovoltaic devices.
(F)  The amount of direction provided by the inventor:
The inventor does not provide adequate direction as to how to passivate the planar surface of the silicon substrate with aluminum oxide which meets the claim limitations.  The specification has only disclosed in paragraph [0072] that “[a]n interfacial oxide layer of Al2O3 is deposited on the Si layer to passivate its surface by reducing the recombination centers and to improve the open circuit voltage” and in paragraph [0074] that “[a] high barrier height is desired for preventing the tunneling of electrons through the passivation layer. An optimal thickness of 5-30 angstroms of Al2O3 helps improve the photo conversion efficiency of the solar cell…by reducing carrier recombination”. One of ordinary skill in the art would recognize that passivating the planar surface of the silicon substrate would reduce the number of recombination centers but not eliminate completely such that it would be devoid of recombination centers as claimed. While paragraph [0069] does state the leaf inspired light trapping scheme provides the property of being “devoid of recombination centers since it does not involve silicon surface structuring” and in paragraph [0070] that “[s]uch simple, low-cost light trapping schemes are…devoid of recombination losses”, as set forth above, one of ordinary skill in the art would understand passivating the surface of the silicon substrate would reduce the number or recombination centers and not eliminate completely depending on various factors such as the thickness of the aluminum oxide layer and any surface imperfections of the silicon substrate. No direction or guidance was provided related to manufacturing conditions or specific steps to be carried out in order for the photovoltaic cell to be devoid of recombination centers when the instant specification states in paragraphs [0072] and [0074] that the recombination centers are merely reduced by the deposition of the aluminum oxide layer. 
 (G) The existence of working examples:
The working example in the instant specification is disclosed in paragraph [0074], where it is disclosed “[a] high barrier height is desired for preventing the tunneling of electrons through the passivation layer. An optimal thickness of 5-30 angstroms of Al2O3 helps improve the photo conversion efficiency of the solar cell…by reducing carrier recombination”. Additionally, the instant specification discloses in paragraph [0107] that “[a]n interfacial oxide layer of Al2O3 (1nm) was deposited by atomic layer deposition at 250 oC using tri-methyl Al as Al precursor and H2O as oxygen precursor using an atomic layer deposition system at a pulsed sequence of (0.015-4-0.015-4)s with 80 sccm carrier gas flow and 200 mTorr pressure”, but the instant specification does not state this method results in a photovoltaic cell devoid of recombination centers. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The applicant has not enabled one of ordinary skill in the art at the time of the invention to produce and use the invention.  Therefore, an undue level of experimentation would be required for one of ordinary skill in the art before the effective filing date of the claimed invention to make a photovoltaic cell as set forth in the claim.
In light of the above considerations, the applicant has not enabled one of ordinary skill in the art to make and/or use the claimed invention commensurate with the scope of the claims. Specifically, there is no guidance or teaching how to make an omnidirectional all-inorganic heterojunction photovoltaic cell that is devoid of recombination centers by passivating the planar silicon substrate with a layer of aluminum oxide, as set forth above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of the plurality of nonmetallic all-dielectric silica nanospheres” thrice in the fifth clause. However, the fourth clause has already recited “at least one of the plurality of nonmetallic all-dielectric silica nanospheres” such that it is unclear if the intention is to reference the same or different subset of the plurality of nonmetallic all-dielectric silica nanospheres in the first recitation in the fifth clause. For the purpose of examination, the first recitation of the limitation in the fifth clause has been interpreted to be directed to the same subset of “at least one of the plurality of nonmetallic all-dielectric silica nanospheres” as recited in the fourth clause. Applicant is suggested to amend the first recitation in the fifth clause of the limitation to “the at least one of the plurality of nonmetallic all-dielectric silica nanospheres” for clarification of language.
It is further unclear which of the “at least one of the plurality of nonmetallic all-dielectric silica nanospheres” is being referenced in the second recitation in the fifth clause. The limitation appears to be directed to the same “at least one of the plurality of nonmetallic all-dielectric silica nanospheres” as the first recitation, such that it is suggested to amend the language to recite “the same at least one of the plurality of nonmetallic all-dielectric silica nanospheres” for clarification of language.
It is further unclear which of the “at least one of the plurality of nonmetallic all-dielectric silica nanospheres” is being referenced in the third recitation in the fifth clause. The limitation appears to be directed to the same “at least one of the plurality of nonmetallic all-dielectric silica nanospheres” as the second recitation, such that it is suggested to amend the language to recite “the same at least one of the plurality of nonmetallic all-dielectric silica nanospheres” for clarification of language.
Claim 1 further recites the limitation “the inner edges of the internal surface” in the fifth clause. There is insufficient antecedent basis for this limitation in the claim because no inner edges of the internal surface were previously identified and also it is not immediately clear how inner edges of an internal surface of a nanosphere is to be determined without further details and guidance. Clarification is requested.
The term “standard angles” in claim 1 is a relative term which renders the claim indefinite. The term “standard angles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation “a total internal reflection for all standard angles and oblique angles of incident light” has been determined to be indefinite as it is not immediately clear what is encompassed by “standard angles of incident light”. Clarification is requested
Claim 1 recites the limitation “at least one of the plurality of nonmetallic all-dielectric silica nanospheres” in the sixth clause. The limitation appears to be directed to the same “at least one of the plurality of nonmetallic all-dielectric silica nanospheres” in the fifth clause, such that it is suggested to amend the language to recite “the at least one of the plurality of nonmetallic all-dielectric silica nanospheres” for clarification of language.
Claim 1 further states “the second optically tuned layer is adapted to receive the incident light from at least one of the plurality of nonmetallic all-dielectric silica nanospheres and scatter the incident light in a forward direction toward the omnidirectional all inorganic heterojunction photovoltaic cell”. It is unclear which direction is considered to be “a forward direction” without any spatial positioning or guidance. It also appears to be redundant if the claim further states “toward the omnidirectional all inorganic heterojunction photovoltaic cell”. Clarification is requested.
Claims 8 and 11 recite the limitation "the silicon substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claims because no silicon substrate was recited in the claims or claims 1 and 7 from which the claims depend upon. It is noted that claim 7 recites a “silicone substrate”, such that it appears the “silicone” should be “silicon”. It is recommended to amend “silicone” in claim 7 to “silicon” also in view of the 35 USC 112 (a) rejection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 5,656,098) in view of Yang et al. (“Synergetic scattering of SiO2 and Ag nanoparticles for light-trapping enhancement in organic bulk heterojunction”) and in view of Alnuaimi et al. (“Interface engineering of graphene-silicon Schottky junction solar cells with an Al2O3 interfacial layer grown by atomic layer deposition”).
Regarding claims 1 and 7, Ishikawa discloses a synergistic lossless light trapping scheme (surface protection layers 1001b, 1001c, 1001d) for solar energy capture within the solar spectrum in an omnidirectional all inorganic photovoltaic cell (104; it is disclosed the semiconductor layer can be Si (C8/L10-21), where the semiconductor can be p or n doped (C8/L41-44)) that receives light across all angles of incidence (C29/L41-59; see Figure 10), the synergistic lossless light trapping scheme comprising: 
a first optically tuned layer (1002a) comprised of a plurality of nonmetallic dielectric nanospheres (granules), each of the plurality of nonmetallic all dielectric nanospheres having a first diameter associated therewith (it is inherent the nanoparticles have a diameter); 
a second optically tuned layer (1002b) disposed beneath the first optically tuned layer (see Figure 10), the second optically tuned layer comprised of a plurality of nonmetallic all dielectric nanospheres (granules), each of the plurality of nonmetallic all dielectric nanospheres having a second diameter associated therewith (it is inherent the nanoparticles have a height), the second diameter being smaller than the first diameter (it is disclosed in the example, the second diameter can be 0.2 microns and the first diameter can be 0.7 microns; C24/L35-45); and 
the omnidirectional all inorganic photovoltaic cell (1003, 1004a, 1004b, 1006a, 10006b) disposed beneath the second optically tuned layer (see Figure 10), 
wherein at least one of the plurality of nonmetallic all-dielectric nanospheres in the first optically tuned layer is configured to capture and funnel an incident light into the second optically tuned layer with reduced refractory loss (it is disclosed the granules scatter light due to the difference between its refractive index and the surface protection layer (C3/L43-49), such that at least some light would be captured and scattered towards the second optically tuned layer; C3/L50-54 and C6/L22-25);
wherein subsequent to the incident light being captured by at least one of the plurality of nonmetallic all-dielectric nanospheres in the first optically tuned layer, the incident light is configured to strike an internal surface of at least one of the plurality of nonmetallic all-dielectric nanosphere in the first optically tuned layer, whereby the incident light travels on the inner edges of the internal surface of at least one of the plurality of nonmetallic all-dielectric nanosphere in the first optically tuned layer, thereby supporting a total internal reflection for the incident light (as set forth above, the granules scatter light, such that total internal reflection within the granule must take place in order for the light to be scattered away/outside the granule towards the photovoltaic cell below); and
wherein the second optically tuned layer is adapted to receive the incident light from at least one of the plurality of nonmetallic all-dielectric nanospheres in the first optically tuned layer and scatter the incident light in a forward direction toward the omnidirectional all-inorganic photovoltaic cell (as set forth above), whereby a back scattering of the incident light is minimized, thereby optimizing a photo-conversion efficiency (C9/L57-67).
	Ishikawa further discloses the plurality of nonmetallic all dielectric nanospheres are selected from a variety of nonmetallic all dielectric materials including SnO2, TiO2, Al2O3, Si3N4, SiO, and SiC (C7/L1-8) and that two or more different types of surface protection layers containing granules can be used, where the granule material may be different (C6/L7-10; for example, in Example 11 as shown in Figure 12, where a layer of a mixture of magnesium fluoride granules and ZnS granules and a layer of just magnesium fluoride granules are used in conjunction), where in Example 7 as shown in Figure 10, the material for the nanospheres selected is titania (C24/30-49), but the reference does not expressly disclose the first optically tuned layer comprised of a plurality of nonmetallic all dielectric silica nanospheres and the second optically tuned layer comprised of a plurality of nonmetallic all dielectric titania nanospheres, such that whispering gallery modes are formed within the first optically tuned layer to direct light into the second optically tuned layer with reduced refractory loss.
	Yang discloses the use of SiO2 nanoparticles on a surface of solar cells to guide incident light into the active layer and prolong the effective optical length of the entered energy through whispering gallery mode excitation in the SiO2 particles (abstract). Yang also discloses the use of smaller sized Ag particles below the SiO2 particles for a synergistic scattering effect through the coupling of the whispering gallery modes from the SiO2 particles and localized surface plasma resonance scattering from the Ag nanoparticles (abstract), such that significant improvement in short-circuit current density was observed (third paragraph of Introduction on page 2). Yang further discloses the use of larger-sized SiO2 particles having an average diameter of 500 nm shows whispering gallery mode excitation and trapping of incident light and transfer of the trapped energy onto the layers below through leaky mode radiation, which causes photons to enter the photoactive layer below and an improvement in light absorption efficiency (second paragraph of “Effect of SIO2 nanoparticles” on page 3), and the use of smaller sized Ag nanoparticles having an average diameter of 20 nm improves light absorption due to local surface plasma resonance scattering of the Ag particles (first paragraph of “Effect of Ag nanoparticles” on page 5). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected silica as the nonmetallic all dielectric material to be used in the nanospheres in the first optically tuned layer in combination with the second optically tuned layer comprised of titania nanospheres in the device of Ishikawa, as taught by Yang, because the closely arranged silica layer having larger sized particles of over 500 nm in diameter improves the efficiency of light absorption in the wavelength range from 350 to 600 nm and approximately 640 nm, in which the particles act as a light energy storage device through whispering gallery mode excitation, trapping the incident light at this resonance frequency, and then transferring the trapped energy to the layers below, thus, improving the light absorption efficiency (second paragraph of “Effect of SIO2 nanoparticles” on page 3), wherein whispering gallery modes are formed within the first optically tuned layer to direct light into the second optically tuned layer with reduced refractory loss, as set forth above.

	Modified Ishikawa further discloses the omnidirectional all inorganic photovoltaic cell comprises a silicon substrate (as set forth above) and that the photovoltaic cell can comprise a pn junction (C8/L41-45), but the reference does not expressly disclose the photovoltaic cell comprises a heterojunction and a graphene bilayer and a layer of aluminum oxide, the graphene bilayer being disposed on top of the silicon substrate.
Alnuaimi discloses graphene/silicon Schottky barrier solar cells as a new type of solar cell that is low cost and high efficiency (1. Introduction), wherein a graphene bilayer (it is disclosed two layers of graphene were transferred; 2.2 Gr/Si solar cells fabrication) is disposed on top of a silicon substrate (see Figure 2) and a planar surface of the silicon substrate is passivated by a layer of aluminum oxide that is disposed between the silicon substrate and the graphene bilayer (see Figure 2), such that the aluminum oxide layer reduces recombination within the photovoltaic cell (paragraph four of 3. Results and discussion on pages 10595-10596).

As modified Ishikawa is not limited to any specific examples of photovoltaic cells that can be used with the light enhancing granules and as a graphene-silicon solar cell having a graphene bilayer on top of a silicon substrate and a layer of aluminum oxide disposed between the silicon substrate and the graphene bilayer to passivate the surface of the silicon substrate was well known in the art before the effective filing date of the claimed invention, as evidenced by Alnuaimi above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable photovoltaic cell, including a planar graphene-silicon solar cell having the above recited characteristics in the device of modified Ishikawa. Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and the use of a graphene-silicon solar cell is low cost and high efficiency, as taught by Alnuaimi.
Regarding claims 5 and 6, Ishikawa discloses all the claim limitations as set forth above, and further discloses the average diameter of the granules is preferably 0.3 microns to 5 microns for light scattering enhancement (C6/L13-14) and that the second diameter is less than the first diameter (as set forth above), but the reference does not expressly disclose the second diameter is less than half the size of the first diameter or a ratio of the first diameter to the second diameter is approximately 6:1.
As the amount of light scattering and the overall efficiency of the device are variables that can be modified, among others, by adjusting said ratio between the diameters of the nanoparticles, with said amount of light scattering and overall efficiency of the device changing as the ratio between the diameters of the nanoparticles is adjusted, the precise ratio between the diameters of the nanoparticles would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed ratio between the diameters of the nanoparticles cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the ratio between the diameters of the nanoparticles in the apparatus of modified Ishikawa to obtain the desired balance between the amount of light scattering and the overall efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 8, modified Ishikawa discloses all the claim limitations as set forth above. Alnuaimi further discloses the planar surface of the silicon substrate is passivated by the layer of aluminum oxide that is disposed between the silicon substrate and the graphene bilayer (see Figure 2), such that the aluminum oxide layer reduces recombination within the photovoltaic cell (paragraph four of 3. Results and discussion on pages 10595-10596), thereby increasing an open circuit voltage of the omnidirectional all inorganic heterojunction photovoltaic cell (inherent property when recombination is reduced within the photovoltaic cell).
While modified Ishikawa does not expressly disclose the photovoltaic cell is devoid of recombination centers, it is noted that once an all inorganic heterojunction photovoltaic cell is disclosed to comprise a silicon substrate, a graphene bilayer, and a layer of aluminum oxide having a thickness of about 2 nm to be disposed between the silicon substrate and the graphene bilayer (second paragraph of 2.2 Gr/Si solar cells fabrication and as set forth above), and therefore is substantially the same as the all inorganic heterojunction photovoltaic cell as described in the instant specification in paragraph [0074], it will, inherently, display the recited properties.  See MPEP 2112.
Regarding claim 9, modified Ishikawa discloses all the claim limitations as set forth above. Alnuaimi further discloses the aluminum oxide layer is amorphous (second paragraph of 2.2 Gr/Si solar cells fabrication on page 10594).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 5,656,098) in view of Yang et al. (“Synergetic scattering of SiO2 and Ag nanoparticles for light-trapping enhancement in organic bulk heterojunction”) and in view of Alnuaimi et al. (“Interface engineering of graphene-silicon Schottky junction solar cells with an Al2O3 interfacial layer grown by atomic layer deposition”), as applied to claim 7 above, and further in view of Oh et al. (“AuCl3 chemical doping on defective graphene layer”).
Regarding claim 10, modified Ishikawa discloses all the claim limitations as set forth above, but the reference does not expressly disclose the graphene bilayer is p-doped with gold trichloride to increase an open circuit voltage of the omnidirectional photovoltaic cell.
Oh discloses the AuCl3 doping of graphene to reduce the sheet resistance of graphene to be more suitable for use in place of ITO in applications such as for solar cells and enhancing the electrical and optical properties of graphene (1. Introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have doped the graphene bilayer of modified Ishikawa with gold trichloride (p-doped), as taught by Oh above, so that the electrical and optical properties of graphene can be improved for use in a solar cell by lowering the sheet resistance, as taught by Oh.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 5,656,098) in view of Yang et al. (“Synergetic scattering of SiO2 and Ag nanoparticles for light-trapping enhancement in organic bulk heterojunction”) and in view of Alnuaimi et al. (“Interface engineering of graphene-silicon Schottky junction solar cells with an Al2O3 interfacial layer grown by atomic layer deposition”), as applied to claim 7 above, and further in view of Ruan et al. (“Flexible graphene/silicon heterojunction solar cells”).
Regarding claim 11, modified Ishikawa discloses all the claim limitations as set forth above, but the reference does not expressly disclose the silicon substrate has a height of approximately 20 µm.
Ruan discloses the fabrication of graphene-silicon solar cells comprising an ultrathin c-Si substrate having a thickness between 4 to 40 microns (Fabrication of ultrathin c-Si on page 14371), where the substrate becomes optically transparent in long wavelength ranges when it is below 10 microns in thickness (first paragraph of Results and Discussion on page 14372).
As the flexibility of the substrate and the overall efficiency of the device are variables that can be modified, among others, by adjusting said thickness of the silicon substrate, as set forth above, with said flexibility increasing and overall efficiency of the device decreasing as the thickness of the silicon substrate is decreased, the precise thickness of the silicon substrate would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed thickness of the silicon substrate cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the silicon substrate in the apparatus of modified Ishikawa to obtain the desired balance between the flexibility of the substrate and the overall efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. 
Applicant asserts that no new matter was introduced with the amendments to the claims and that support could be found in certain paragraphs and figures of the application. However, numerous issues were found in the amended claims, as set forth above. 
Applicant states that regarding the 35 USC 112 (a) rejection with respect to the phrase “omnidirectional photovoltaic cell”, the claims have been amended to recite an “omnidirectional all inorganic heterojunction photovoltaic cell” to overcome the rejection. However it is unclear how the amendment overcomes the rejection at all when the issue is that nowhere does the instant specification states the photovoltaic cell to be omnidirectional. Therefore, the argument was not found to be persuasive. 

Applicant argues that Ishikawa does not teach or suggest the claimed invention and neither does Yang. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues that Yang teaches away from the claimed invention. However, 
it appears that applicant is bodily incorporating the teaching of Yang into the teaching of Ishikawa, which is not the combination presented by the Office. It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

As set forth in the Office Action above, Yang was relied upon only to teach selecting silica as the nonmetallic dielectric material to be used in the first optically tuned layer in combination with the second optically tuned layer comprised of titania in the device of Ishikawa, where Ishikawa has already taught two optically tuned layers comprising a plurality of nonmetallic dielectric nanospheres selected from a variety of materials including titania and other metal oxides, where the materials in the two optically tuned layers may be different. As previously stated in the Office Action, Yang already disclosed the synergistic effect of light trapping by using a larger SiO2 nanoparticle that demonstrates whispering gallery modes in combination with another smaller nanoparticle that imparts localized surface plasma resonance scattering, such that absent of unexpected results or lack of reasonable expectation of success, the combination of the larger SiO2 nanoparticles with smaller titania nanoparticles would also provide a synergistic effect of light trapping as disclosed by applicant. Ishikawa already discloses a synergistic effect through the use of the disclosed granules (C9/L54-63) and that the closely arranged silica layer having larger sized particles of over 500 nm in diameter improves the efficiency of light absorption in the wavelength range from 350 to 600 nm and approximately 640 nm, in which the particles act as a light energy storage device through whispering gallery mode excitation, trapping the incident light at this resonance frequency, and then transferring the trapped energy to the layers below, thus, improving the light absorption efficiency, wherein whispering gallery modes are formed within the first optically tuned layer to direct light into the second optically tuned layer with reduced refractory loss, as set forth in the Office Action above, such that one of ordinary skill in the art would appreciate the synergistic effect of light trapping as claimed to be displayed by the combination of the teachings from the references. 
Applicant has not demonstrated the teaching of Yang related to the use of a larger silica nanoparticle in combination with a smaller nanoparticle of a known light scattering material such as titania in the device of Ishikawa would not have resulted in the synergistic scattering effect through the coupling of the whispering gallery modes from the silica particles, where the disclosed improvement of efficiency of light absorption in the wavelength range from 350 to 600 nm and approximately 640 nm and light trapping properties with reduced refractory loss due to the larger sized closely arranged silica layer taught by Yang would only be seen with the use of a larger silica nanoparticle in combination with a smaller silver nanoparticle as set forth in Yang and cannot be seen or be reasonably expected by one of ordinary skill in the art when the combination is with the use of a larger silica nanoparticle and a smaller titania nanoparticle, as presented by the combination of Ishikawa and Yang. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As the motivation for the combination of the teaching of Yang with Ishikawa was only relied upon the teachings from Yang and not knowledge only from applicant’s disclosure, as set forth above, such a reconstruction is deemed proper. 

Applicant argues that Ishikawa does not contemplate the use of a different material in combination with titania in any device described therein. However, as previously set forth in the Office Action, Ishikawa explicitly teaches that two or more different types of surface protection layers containing granules can be used, where the granule material may be different (C6/L7-10; for example, in Example 11 as shown in Figure 12, where a layer of a mixture of magnesium fluoride granules and ZnS granules and a layer of just magnesium fluoride granules are used in conjunction). It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  
Therefore, the arguments were not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721